Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Replace claim 1 with the following:
An apparatus for optical detection of ultrasound (US) , the apparatus comprising: 
a first array of optical resonators (OR), implemented in at least one photonic integrated circuit (PIC) and configured to modulate respective carrier frequencies of optical pulses indicative of US waves impinging thereon; 
a second array of optical passive- demodulation interferometers (OPDI), implemented in the at least one PIC, wherein each OPDI is configured to demodulate the optical signal output by the respective OR, so as to generate a respective intensity-modulated optical signal, the OPDI comprising an interferometer having imbalanced arms that are recombined using an optical hybrid; 
a third array of respective electro- optical readout circuits (EORC), wherein each EORC is configured to measure the intensity demodulated optical signal produced by the respective OPDI, and to output a respective electrical signal.

Replace claim 11 with the following:
A method for optically detecting ultrasound (US) waves, the method comprising: 
using a first array of optical resonators (OR), implemented in at least one photonic integrated circuit (PIC), modulating respective carrier frequencies of optical pulses indicative of US waves impinging thereon; 
using a second array of optical passive- demodulation interferometers (OPDI), implemented in the at least one PIC, demodulating the optical signals so as to generate respective intensity-modulated optical signals, wherein each of the OPDIs comprises an interferometer having imbalanced arms that are recombined using an optical hybrid; and 31064-1032.2A2 
using a third array of electro-optical readout circuits (EORC), measuring the intensity demodulated optical signals and outputting respective electrical signals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793